Citation Nr: 1810799	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  18-01 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date prior to February 2, 2017 for the award of special monthly compensation based on the need for aid and attendance. 

2.   Entitlement to an effective date prior to February 2, 2017 for the award of special monthly compensation under 38 U.S.C. § 1114, subsection p, and 38 C.F.R. § 3.350(f)(3), at the rate intermediate between subsections l and m.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1942 to January 1946, including service in World War II.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2017 rating decision of the New York, New York Regional Office (RO) of the Department of Veterans' Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  It is factually ascertainable that the Veteran was in need of the aid and attendance of another person due to service connected disability as early as February 2, 2016.

2.  As early as February 2, 2016, the Veteran was entitled to special monthly compensation under 38 U.S.C.A. § 1114(l) and also had additional permanent service-connected disability independently ratable at 50 percent or more.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date of February 2, 2016, for the award of special monthly compensation based on the need for aid and attendance have been met.  38 U.S.C. §§ 1114, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.350, 3.400 (2017).

2.  The criteria for assignment of an effective date of February 2, 2016, for the award of special monthly compensation under 38 U.S.C. § 1114 subsection p and 38 C.F.R. § 3.350(f)(3) at the rate intermediate between subsections l and m have been met.  38 U.S.C. §§ 1114, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.350, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to the instant appeal because it turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  In this regard, the Board is granting the Veteran earlier effective dates for the awards of special monthly compensation to the extent that is permissible under the law.  The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.

Moreover, this appeal arises from a notice of disagreement (NOD) with the effective dates granted for the awards of special monthly compensation (SMC).  Filing a notice of disagreement (NOD) begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements, such as an earlier effective date.  Id.  There has been no allegation of such error in this case.  See also Shinseki v. Sanders, 556 U.S. 396   (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).

Finally, there is no reasonable possibility that any further assistance on the part of VA would help substantiate claims for effective dates earlier than those being granted.  38 C.F.R. § 3.159 (d).  Accordingly, the Board will proceed to issue a decision on the merits.
II.  Analysis

The Veteran seeks earlier effective dates for awards of special monthly compensation based on the need for the aid and attendance of another person and based on the provisions of 38 U.S.C. § 1114(p) and 38 C.F.R. § 3.350(f)(3) (summarized below).  He has essentially argued that he has required the aid and attendance of another person since 2010 and therefore, should be entitled to receipt of special monthly compensation since that time.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151 (a).  A claim of entitlement to VA benefits may be either a formal or an informal written communication requesting a determination of entitlement or evidencing a belief of entitlement to a benefit.  38 C.F.R. § 3.1 (p).  A claim must identify the benefit sought.  38 C.F.R. 
§ 3.155 (b)(2). 

VA is required to identify and act on informal claims for benefits and must fully and sympathetically develop a veteran's claim to its optimum before reaching the claim on its merits.  Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009).  This requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations, regardless of whether the claim is specifically labeled as a claim for [a particular benefit]."  Roberson v. Principi, 251 F.3d 1378, 1384   (Fed. Cir. 2001).  Where the evidence submitted in support of a claim reasonably raises the issue of a related condition, it is error for the VA not to consider a claim for the related condition.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).

Generally, the effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).

Similarly, an effective date for a claim of entitlement to special monthly compensation based on the need for aid and attendance will be, except as provided in 38 C.F.R. § 3.400 (o), the date of receipt of claim or date the entitlement arose, whichever is later.  However, when an award of compensation based on an original or reopened claim is effective for a period prior to the date of receipt of the claim, any additional pension or compensation payable by reason of need for aid and attendance shall be awarded for any part of the award's retroactive period for which entitlement to this additional benefit has been established.  Id.  Meanwhile, 38 C.F.R. § 3.400 (o)(2) states that if a factually ascertainable increase in disability precedes the claim by a year or less, the effective date is the date that the increase is factually ascertainable.  

Special monthly compensation at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  38 U.S.C. § 1114(1).   A factor considered in determining the need for regular aid and attendance is whether a claimant can show a factual need for aid and attendance.  38 C.F.R. §§ 3.351 (b)-(c), 3.352(a).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  38 C.F.R. § 3.352 (a).

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the Court of Appeals for Veterans' Claims (Court) held that eligibility for special monthly compensation by reason of the regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  In addition, a determination that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such that it would require him or her to be in bed.  It must be based on the actual requirement of personal assistance from others.  See Turco, 9 Vet. App. 222, 224.  The evidence must show that the claimant is so helpless as to need regular and attendance; constant need for aid and attendance is not required.  38 C.F.R. § 3.352 (a).

Pertinent to this case, in addition to the statutory rate payable for special monthly compensation under 38 U.S.C. § 1114 (l) (based on the need for aid and attendance), additional single permanent disability or combinations of permanent disabilities independently ratable at 50 percent or more will afford entitlement to the next higher intermediate rate, or if a veteran is already entitled to an intermediate rate, to the next higher statutory rate under 38 U.S.C. § 1114.  The disability or disabilities independently ratable at 50 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement to special monthly compensation based on the need for aid and attendance under 38 U.S.C. § 1114 (l).  38 C.F.R. § 3.350(f)(3).  

In the July 2017 rating decision, the RO granted entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114(l) based on the need for aid and attendance (A+A).  This award was based on March and May 2017 VA medical opinions indicating that the Veteran required aid and attendance of another person due to his service-connected residuals of cold injury.  An effective date of February 2, 2017 was assigned as this was the date that the Veteran's claim for SMC A+A was received by the RO.  Also in the July 2017 decision, the RO granted SMC under 38 U.S.C. § 1114(p) and 38 C.F.R. § 3.350(f)(3) at an intermediate rate between that provided under 38 U.S.C. § 1114 (l) and 38 U.S.C. § 1114 (m).  This award was based on the Veteran having at least one additional service-connected disability (e.g. PTSD rated at 70 percent), that was separate and distinct and involved a different bodily system from the Veteran's service-connected cold injury residuals, which in turn provided the sole basis for his award of SMC A+A under 38 U.S.C. 1114 (l).  38 C.F.R. § 3.350(f)(3).  An effective date of February 2, 2017 was assigned for both awards of SMC based on this being the date that the Veteran's claim for SMC A+A was received.  As alluded to above, the Veteran's appeal of the RO's decision is limited to disagreement with the effective date assigned for both awards.  

Review of the record does not show that a claim for SMC A+A or SMC under 38 U.S.C. § 1114(p) was received by the Veteran at any time prior to February 2, 2017.  Also, the provision of 38 C.F.R. § 3.401(a) pertaining to an award of SMC A+A that could stem from a retroactive award of additional compensation is not applicable.  In this regard, review of the record does not show any award of additional compensation that is retroactively effective prior to the date of receipt of  Veteran's SMC A+A claim (i.e. February 2, 2017).  A June 2017 rating decision granted increased ratings for residuals of frostbite of both feet and hands but assigned an effective date of February 3, 2017 for all of these increases.  Thus, it does not provide for any additional benefits, which are retroactive to a period prior to February 2, 2017.  38 C.F.R. § 3.401 (a).    

The Board notes, however, that the evidence of record indicates that the Veteran require some significant level of assistance from his girlfriend during the year prior to February 2, 2017, including assistance administering his medications.  For example, VA treatment records show at least as early as May 2016 that the Veteran was living with his girlfriend who "takes care of him."  Combined with the later March 2017 and May 2017 medical opinions more explicitly showing the need for aid and attendance due to the service-connected cold injury residuals and the Veteran's more general assertion that he has required significant assistance from another person for many years, this evidence reasonably indicates that he was in need of the aid and attendance of another person due to his service-connected cold injury residuals as early as February 2, 2016.  Consequently, resolving all reasonable doubt in favor of the Veteran, an earlier effective date of February 2, 2016 is warranted for the award of SMC A+A.  The Board does not have a basis for awarding an effective date any earlier than February 2, 2016 as once again, the Veteran's claim for entitlement to SMC A+A was not received until February 2, 2017.  Thus, the Board may only assign an effective date up to one year prior to this date based on it being factually ascertainable that the Veteran was in need of aid and attendance at that point.  See 38 C.F.R. §§ 3.400 (o)(2), 3.401(a).  Accordingly, February 2, 2016 is the earliest effective date that may be assigned for the award of SMC A+A.  

The Board has also considered whether a claim for SMC A+A prior to February 2, 2016 was raised by the record.  However, making such a finding in this case requires some earlier communication of record that reasonably identified that SMC A+A might be being sought or an earlier separate pending claim for additional compensation (not already subject to final adjudication) from which a claim for SMC A+A could be inferred.  Review of the record does not show any such earlier communication or any such earlier pending claim.  Accordingly, the Board does not find a basis in the controlling authority for granting an effective date any earlier than February 2, 2016 for the award of SMC A+A.  

However, because the Board is able to award SMC A+A effective February 2, 2016, it is also able to award SMC under 38 U.S.C. § 1114 (p) at the rate intermediate between subsections l and m.  C.F.R. § 3.350(f)(3).  This award is based on the Veteran now being entitled to SMC under 38 U.S.C. § 1114 (1) (i.e. SMC A+A) effective February 2, 2016 and also having at least one service connected disability ratable at 50% or greater (i.e. PTSD), that is separate and distinct and involves a different bodily system from the disability that forms the basis of the award of SMC A+A (i.e. the Veteran's cold injury residuals).  Id.  The Board is not permitted to grant an effective date prior to February 2, 2016 for this benefit as the underlying award of SMC A+A is not effective prior to this date.  Id.     
   
The Board empathizes with the Veteran's feeling that he should receive additional compensation back to 2010 because he has required significant assistance from others dating back to that time.  However, it is bound to follow the controlling law and regulations.  Because this authority does not permit assignment of an effective date more than one year prior to the date the claim for SMC A+A was received, the Board does not have a legal basis for assigning effective dates in this case any earlier than February 2, 2016.   






ORDER

An earlier effective date of February 2, 2016 is granted for the award of special monthly compensation based on the need for aid and attendance, subject to the regulations governing the payment of monetary awards.

An earlier effective date of February 2, 2016 is granted for the award of special monthly compensation under 38 U.S.C. § 1114, subsection p and 38 C.F.R. § 3.350(f)(3) at the rate intermediate between subsections l and m, subject to the regulations governing the payment of monetary awards.
   


____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


